Apart 'from the fact that the presence of these photographs in the court records is highly improper, there would appear to be no necessity or justification therefor. They accordingly are ordered removed. Plaintiff should not make further use of the photographs in any court proceeding except by permission of a justice of *830any court of competent jurisdiction. Order unanimously reversed and the motion granted to the extent indicated ahove. Settle order on notice. Concur — Callahan, J. P., Breitel, Bastow and Babin, JJ.